Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the species of Group 1, represented by Figs 1-22, in the reply filed on 7/20/21 is acknowledged, as is applicant’s indication pursuant to the election of species requirement that the claims readable on the elected species are claims 1-7.  Note applicant’s Remarks filed 7/20/21 on page 2 lines 5-8. The traversal is on the ground(s) set out in the reply. This is not found persuasive because applicant’s arguments appear to be directed to the wrong issue. The requirement was for applicant to elect between species, not for applicant to elect between groups of inventions defined by claims. Note MPEP 809.02(a). As should be apparent from the MPEP, the examiner did exactly what the examiner was required to do, including grouping the different species by reference to the drawing figures. Not only that, but the practice is nothing new, and in fact is decades old. Therefore, applicant’s arguments, including those to the 
The requirement is still deemed proper and is therefore made FINAL.
In the reply filed 11/20/20 applicant did not make the election required in the office action of 6/10/20. Applicant has now made the required election (note the reply filed 7/20/21) and an examination on the merits can commence as set out in the following paragraphs. Thus, claims 1-7 are examined on the merits below per applicant’s indication that they read on the elected species of Group 1 (claims 1-22).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification so as to reasonably convey possession of the claimed invention by the applicant is (with emphasis on the text in bold):
the plurality of holes being mateable with the plurality of catches to selectively impede movement of the first casing member in a direction substantially perpendicular to its planar outer surface (the relevant specification disclosure appears to be at page 12 lines 6-17. As mateable”, for example. There is no corresponding description of any “planar outer surface” in another example. There is no corresponding description of any direction that the applicant considers to be perpendicular to some planar outer surface, in yet another example. 
Second, it appears if one is looking at Fig 22 only (for the requisite support for the claim limitation, since as indicated above, there is none in the specification), that hole 260B and catch 112A can be considered mateable in the sense that the hole can receive the catch. Also, outer surface 106 of first casing member 100 does not appear to be planar, but it has a planar portion 108, and it may have other planar portions. Therefore, in one example, when the hole first receives the catch the two hinged cases can be pulled apart (by simply pulling the catch back out of the hole), if the cases are not also slid in opposite directions (as described in the specification). Pulling the cases apart appears to move planar portion 108. So in this example, the holes and catches appear to be mateable as claimed (by simply putting the catches in the holes without sliding the cases, but the movement in a direction perpendicular to planar portion 108 is not impeded, contrary to what might also be claimed . 
In yet another example looking only at the figures, it would appear that the holes and catches could be considered to be “mateable” in the position shown in Fig 22. In this case, even sliding the bottom case in Fig 22 as far as it will go to the left, would appear to be movement of the first casing member in a direction substantially perpendicular to say second end wall 104. Thus in this example also, assuming from the drawings that end wall 104 or a part thereof is planar, the holes and catches are mateable as claimed, but the movement in a direction perpendicular to second end wall 104 is not impeded, contrary to what is also claimed.
Third, when two cases are attached to each other as apparently shown in Fig 22, it would appear that both cases can in fact be moved together. Therefore, it would also appear that the first casing member (the one with the catches in the figure) is not impeded from movement in any direction, much less movement in the direction claimed (whatever that may be). The claim limitation is not well described for this third reason also.
Fourth, the noted claim terminology is non-original given that this is a Continuation application. Accordingly, the claim terminology constitutes New Matter in the application. This is one more ground of the rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the portions thereof discussed above cannot be properly interpreted (given the lack of adequate written description also pointed out above).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of record of U.S. Patent No. 9,333,289. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious in view of the claims of the patent to construct the apparatus recited in claims 1-7 of the subject application, for the purpose of providing a more economical apparatus and/or providing one that is .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,384,103). Miller discloses a system comprising:
A plurality of cases, as claimed. These can be a plurality of the cases shown in Fig 1 of Miller (Miller discloses that a plurality of the cases can be used together such as stacked one on top the other). Thus, the claimed first casing member can be base or tray 12, and the claimed second casing member can be cover 14. Therefore the claimed catches can be the foot members in Miller and the claimed holes can be the apertures 90-96.
substantially planar outer surface of each casing member, as best understood, can be sidewall 20 (Fig 1). As should be evident the holes and catches are mateable to selectively impede relative movement between the first casing member and the second casing member in a direction perpendicular to the substantially planar outer surface (a direction that it backwards and forwards in the Fig 1 view).
Thus what Miller is missing is that the cases are hinged. On the other hand this is conventional, as also shown by the prior art of record. Therefore, it would have been obvious to hinge the cases of Miller (provide a hinge between the first and second casing members) for convenience, including to provide ready accessibility to corresponding casing members.
Miller may also not teach the l-shape claimed for the catching members (see claim 2). However, the feature is also conventional in the art, or well within the level of skill of one of ordinary skill in the art to provide. See also cited Sur (5,154,291). Therefore, it would also have 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB K ACKUN/Primary Examiner, Art Unit 3736